DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Amendment
Applicant’s amendment has obviated many, but not all, of the objections to the specification, drawings, and/or claims given in the previous Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to because in reference character 330, “determine by the intelligent control unit” should be “determine, by the intelligent control unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 1, “drawbacks, may” should be “drawbacks may”.
Appropriate correction is required.



Notice of References Cited Not Relied Upon
From applicant’s specification paragraph 9, the maintenance mode may be “when the application undergoes software bug fixes, deployment of additional functionalities, deployment of security features, a major upgrade in terms of features and functionalities, etc…. during which the application may be accessible only by a subset of authorized one or more users.” https://support.google.com/googleplay/android-developer/answer/3131213?hl=en (Google) teaches publishing a beta version of an app to a test user group. If Google were combined with the US20160173619A1 Singleton reference below, the combination would teach Applicant’s paragraph 45 because a beta version of an app is exactly the kind of maintenance that Applicant is describing.

Claim Objections
Claims 10-18 are objected to.
Claim 10 is objected to because of the following informalities: “receive” and “instantiate” should be “receiving” and “instantiating,” respectively.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a content and a header information” should be “content and header information.”  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “determine” (three instances) should be “determining.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “configure” and “store” should be “configuring” and “storing,” respectively.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “preprocess …; extract …; and forward” should be “preprocessing …; extracting …; and forwarding….”  (Emphasis added.)   Appropriate correction is required.
All claims dependent on an objected-to claim are objected to for being dependent on an objected-to claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20160173619A1 to Singleton in view of US20160092189 to Pollack et al.
Regarding claims 1, 10 and 19, Singleton teaches a computer system to bypass a maintenance mode for an application, (Singleton Fig. 1 is the system and Fig. 4 is the method on the system.) comprising:
a memory storing computer instructions; and (Fig. 1, data center 120 “can comprise one or more memories… The CPUs can be comprised of logic circuitry that responds to and processes instructions fetched from the one or more memories.”)
a processor communicatively coupled with the memory to execute the instructions to perform operations, comprising: (Fig. 1, data center 120 “can comprise one or more memories… The CPUs can be comprised of logic circuitry that responds to and processes instructions fetched from the one or more memories.”)
receiving one or more requests to establish a connection with an instance of a first one or more applications at a load balancer; (Singleton Fig. 3’s delivery controller 310 with its broker services is the load balancer component. Singleton para. 24 discloses users requesting access to an application on the data center 120. Singleton calls the load balancer 313 a load balancer, and says in Fig. 4 that the load balancer is disabled. However, Singleton’s broker service 314 does the load balancing after the load balancer is disabled. Therefore, Singleton’s delivery controller 310 is actually one big load balancer even though Singleton doesn’t say that.)
upon receiving the one or more requests, instantiating an intelligent control in the load balancer; and (Singleton Figs. 2a and 2b show a broker service 207a and 207b, and the broker service is the intelligent control. The broker service is in the load balancer/delivery controller 310, see Singleton Fig. 3.  Singleton para. 24: “After the client device has been logged into application store 205A, broker service 207A can 209A.”  The ability of the broker service to make the determination about the request is instantiation of the broker service, and it happens upon reception of the request.) 
in response to a determination, the instantiated intelligent control unit determining whether:
to execute a routine to bypass a maintenance mode of  … one or more applications and direct the one or more requests to establish the connection with the … one or more applications…; or (From Applicant’s specification para. 9, the maintenance mode may be “when the application undergoes software bug fixes, deployment of additional functionalities, deployment of security features, a major upgrade in terms of features and functionalities, etc.… during which the application may be accessible only by a subset of authorized one or more users.” Singleton para. 45: “the server can create application and desktop test user groups in step 406. A test user group can be a group of users who have been given permission to test (use) applications or virtual desktops while they are receiving maintenance.” Giving access to test users is the routine to bypass the maintenance mode and directing the requests to the applications.)
to execute a routine related to the maintenance mode of the … first one or more applications. (Singleton para. 25: “an administrator can perform maintenance on one or more applications hosted on application server 128 or virtual desktops hosted on desktop server 124, and by placing the server in a maintenance mode. As a result, users requesting access to an application or virtual desktop can be denied access.” Blocking access to the application in maintenance mode to non-test users is the routine related to the maintenance mode of the applications.  Singleton para. 26: “If a server is operating in maintenance mode, a client device that is attempting to access an application or virtual desktop on application server 128 or desktop server 124 can establish a connection with a duplicate copy of the application or virtual desktop that the client device was attempting to establish a connection with.”  This access to a duplicate for non-test users is also a routine related to the maintenance mode.)
	Pollack discloses determining whether:
	to execute a routine to bypass a maintenance mode of the instance of the first one or more applications …, wherein connecting to a same instance of the first one or more applications avoids a redundancy (Pollack paragraphs 82-95 describe generally a method for warning a user about an incompatibility that will arise between versions of programs stored on separate devices from the application of a program update; paragraph 91 indicates that, as part of the method, one of the devices can present to the user selectable options for, inter alia, overriding the warning and proceeding with the update or skipping the application of the update (and proceeding to use the application – i.e., the same instance of the application that is the subject of the update [maintenance mode]); note that, while Examiner construes the language “wherein connecting to a same instance of the first one or more applications avoids a redundancy” not to carry patentable weight, as it merely states an intended result of bypassing the maintenance mode and connecting to the same instance of the application that was to go into the maintenance mode, see MPEP § 2111.04(I), one result of going directly to the application in Pollack in lieu of performing an update is that the system would not later have to take the unnecessary/redundant step of deactivating the update in case the update creates an incompatibility (see paragraph 94)); or
	to execute a routine related to the maintenance mode of the instance of the first one or more applications (Pollack paragraphs 82-95 describe generally a method for warning a user about an incompatibility that will arise between versions of programs stored on separate devices from the application of a program update; paragraph 91 indicates that, as part of the method, one of the devices can present to the user selectable options for, inter alia, overriding the warning and proceeding with the update or skipping the application of the update (and proceeding to use the application – i.e., the same instance of the application that is the subject of the update [maintenance mode])).
	Pollack and the instant application both relate to application maintenance and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton such that a determination is made whether to proceed to the same version of the application that is subject to the update or to place it into a maintenance mode, as disclosed by Pollack, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce inefficiencies related to the maintenance procedures.  See Pollack, paragraph 94 and Fig. 5 (system 

Regarding claims 9 and 18, Singleton, as modified by Pollack, teaches that the intelligent control is configured to execute one or more operations based on one or more rules configured for executing the one or more requests, wherein the one or more rules are configured by a combination of one or more relational operator and one or more logical operators. (The intelligent control unit is hardware or software on the load balancer. Singleton Fig. 3’s delivery controller 310 is the Applicant’s load balancer. Singleton para. 28: “delivery controller 310 can manage or direct the flow of data between a client device and an application stored on application server 315. Delivery controller 310 can optimize end-user performance, reliability, data center resource use, and security for enterprise applications.”  Managing of the flow of data shows that the delivery controller/intelligent control unit executes operations based on rules configured for executing one or more requests.  The load balancer is a part of the delivery controller and Singleton para. 40 says, “[l]oad balancer 313 can comprise a set of rules that determine a particular server's “score”, or current load value. The score can be used to determine how the connections to applications on application server 315 can be distributed amongst the applications hosted on application server 315.” The rules use relational operators like, “the score can be used to determine how the connections to applications can be distributed amongst the servers within the server farm.” The score can have logical operators like, “a maximum value of 100 connections means that an application server can only support 100 connections.”  Both of these rules are taught in Singleton para. 40.)

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20160173619A1 to Singleton in view of Pollack and further in view of US20140006578A1 to Kohn et al.
Regarding claims 2, 11, and 20, Singleton, as modified by Pollack, teaches a request processor and inspector at the load balancer…. (Singleton Fig. 3’s broker service 314 is the request processor and 
Singleton doesn’t teach parsing out header information and content information; neither does Pollack.  However, Kohn teaches how to preprocess the received one or more requests, the one or more requests each including content and header information and the preprocessing including parsing the one or more requests to determine the content and the header information from the one or more requests; (Kohn abstract: “The client(s) modifies the message, which may be generated by an application, to include the load balancer hint header that identifies a location, within the message, of a session ID that identifies the particular persistent session. The load balancer identifies the data server(s) from a session-server table based on the session ID and transmits the message to the identified data server(s).” Identifying a data server based on the session ID from the header is preprocessing the client request by parsing it to determine the header information. The client request includes a header and a message, the header and the session ID are applicant’s header, and the rest of the message is applicant’s content.  See also Fig. 4, ref. chars. 412-16 and paragraph 49 (disclosing that the client computing device determines whether the message is a persistent message; such determination qualifies as parsing the client request to determine content information therefrom).)
extract the header information from the one or more requests; and (Kohn abstract: “The load balancer identifies the data server(s) from a session-server table based on the session ID and transmits the message to the identified data server(s).”  Making a determination about the session ID requires extracting the session ID, inasmuch as Applicant has defined extraction.)
forward the extracted header information from the one or more requests to the intelligent control. (Applicant’s intelligent control is inside of the load balancer, so forwarding here could just be passing information between different lines of code. Kohn teaches exactly this in its abstract: “The load balancer identifies the data server(s) from a session-server table based on the session ID and transmits the message 
	Kohn teaches maintaining persistency between clients on application servers and Kohn teaches serving application requests while putting application (and their servers) in maintenance mode. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton/Pollack to maintain persistent sessions between clients, as disclosed by Kohn, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would “support multiple, contemporaneous access to the virtual computing resources and services by the company client computers.…”  Kohn, para. 2.

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20160173619A1 to Singleton in view of Pollack and US20140006578A1 to Kohn et al. and further in view of https://www.w3.org/Protocols/rfc2616/rfc2616-sec14.html (w3).
Regarding claims 3 and 12, Singleton/Pollack do not teach parsing out header information and content information.
However, Kohn teaches from the forwarded header information, determining whether the header information includes a combination of a first identifier and a unique value for the first identifier…. (Kohn abstract: “The client(s) modifies the message, which may be generated by an application, to include the load balancer hint header that identifies a location, within the message, of a session ID that identifies the particular persistent session.” The header is the first identifier and the session ID is the unique value.) 
Kohn teaches maintaining persistency between clients on application servers and Kohn teaches serving application requests while putting application (and their servers) in maintenance mode. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton/Pollack to maintain persistent sessions between clients, as disclosed by Kohn, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would 
Singleton, Pollack, and Kohn do not describe other attributes in a message.
However, w3 teaches determining one or more attributes in the received one or more requests at the intelligent control, wherein the one or more attributes are associated with one or more user identifiers, and one or more application group identifiers (w3 sec 14.34 “The Proxy-Authorization request-header field allows the client to identify itself (or its user) to a proxy which requires authentication. The Proxy-Authorization field value consists of credentials containing the authentication information of the user agent for the proxy and/or realm of the resource being requested.” This Proxy authorization field is applicant’s one or more attributes associated with one or more user IDs. W3 sec 14.38 teaches a user-agent header field that is applicant’s other attribute with one or more app group IDs, see sec 14.43 “The field can contain multiple product tokens (section 3.8) and comments identifying the agent and any subproducts which form a significant part of the user agent. By convention, the product tokens are listed in order of their significance for identifying the application.)….
The w3 reference further teaches the determined one or more attributes in the received one or more requests and the determined header information (w3 teaches doing something based on the authorization attributes in sec 14.34 “Unlike Authorization, the Proxy-Authorization header field applies only to the next outbound proxy that demanded authentication using the Proxy- Authenticate field. When multiple proxies are used in a chain, the Proxy-Authorization header field is consumed by the first outbound proxy that was expecting to receive credentials.”)….
	Both Singleton and Kohn use HTTP and w3 teaches what is included in an HTTP header. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Singleton/Pollack/Kohn to authenticate incoming users, as disclosed by w3, and an ordinary artisan could reasonably have expected to do so successfully.  An ordinary artisan would be motivated to do so because not all incoming users should be granted access to anything.
	w3 doesn’t teach determining to bypass a maintenance mode.
determining a response by the intelligent control. (Singleton para 45 “the server can create application and desktop test user groups in step 406. A test user group can be a group of users who have been given permission to test (use) applications or virtual desktops while they are receiving maintenance.”)

Regarding claims 4 and 13, Singleton/Pollack don’t teach a second identifier.
However, Kohn teaches: for one or more users, selectively configuring a second identifier (Kohn para. 37: “the session-server table 306 cross-references, or otherwise correlates, session IDs to data servers 110, 112. That is, when a persistent session is established between one or more client computing devices 104, 106 and one or more data servers 110, 112, the load balancer updates the session-server table 306 with the session ID-to-data server pair(s) for the particular persistent session.” The session ID and the header hint from Kohn’s abstract one or more user identifiers. The server is the second user identifier and the second identifier is determined by looking up the session ID in the lookup table.); and
storing the configured second identifier (Kohn para. 37: “the load balancer 102 maintains a session-server table 306 (see FIG. 3) stored in the data storage 148.”)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton/Pollack to configure a second identifier based on the first identifier and store it in a data structure, as disclosed by Kohn, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a unique identification for an entity that can be used for securely accessing data on the servers.  See Kohn, para. 37.
Kohn doesn’t teach a unique value of a second identifier or application group identifiers.
	However, w3 teaches that the pair of Kohn would have a second identifier and a unique value of the second identifier … (w3 sec 14.23: “The Host request-header field specifies the Internet host and port and the one or more application group identifiers. (w3 sec. 14.43: “The field can contain multiple product tokens (section 3.8) and comments identifying the agent and any subproducts which form a significant part of the user agent. By convention, the product tokens are listed in order of their significance for identifying the application.” Product tokens are app group IDs.)
	Kohn looks for a matching server to the session ID and w3 shows that a server has an ID and a unique value. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Singleton/Pollack/Kohn to have the ID and the unique value in the server name in the table taught by Kohn, as w3 teaches, and an ordinary artisan could reasonably have expected to do so successfully.  An ordinary artisan would be motivated to do so because otherwise the server would be unaddressable.

Regarding claims 5 and 14, Singleton, as modified by Pollack and w3, teaches that the one or more requests are initiated via one or more web browsers (Singleton’s network 104 in Fig. 1 is what transports requests from clients 102, so the requests are web requests. Singleton makes literal reference to “[w]eb and enterprise applications” and “[w]eb objects” in paras. 28 and 29.)  
Neither Singleton, Pollack, nor w3 teaches header information.  However, Kohn teaches that the one or more requests include the header information embedded with the combination of the first identifier and the unique value for the first identifier. (Kohn abstract: “The client(s) modifies the message, which may be generated by an application, to include the load balancer hint header that identifies a location, within the message, of a session ID that identifies the particular persistent session.” The header is the first identifier and the session ID is the unique value.) 
Kohn teaches maintaining persistency between clients on application servers and Kohn teaches serving application requests while putting application (and their servers) in maintenance mode. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Singleton/Pollack/w3 to maintain persistent sessions 

Regarding claims 6 and 15, Singleton, as modified by Pollack, teaches that the routine to bypass the maintenance mode and directing the one or more requests to establish the connection with the … one or more applications is executed, when the intelligent control determines that [the user is part of the test group]…. (Singleton para. 45: “the server can create application and desktop test user groups in step 406. A test user group can be a group of users who have been given permission to test (use) applications or virtual desktops while they are receiving maintenance.” Giving access to test users is the routine to bypass the maintenance mode and directing the requests to the applications.  Note also that Pollack discloses establishing a connection with a same instance of the application and the motivation to combine is the same as disclosed as in claim 1 above.) 
Singleton/Pollack don’t teach matching header information.  However, Kohn teaches that the combination of the first identifier and the unique value of the first identifier extracted from the header information matches the second identifier… from the data structure in the load balancer component. (Kohn para. 58: “load balancer 102 routes the message to the data server(s) 110, 112 identified as paired with the session ID in the session-server table 306.…”  Identifying a server pair is a matching with the second identifier. The second identifier is the server.)
Kohn teaches maintaining persistency between clients on application servers and Kohn teaches serving application requests while putting application (and their servers) in maintenance mode. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singleton/Pollack to maintain persistent sessions between clients, as disclosed by Kohn, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would “support multiple, contemporaneous access to the virtual computing resources and services by the company client computers….”  Kohn, para. 2.
	Neither Kohn, Pollack, nor Singleton teaches a unique value of the second ID.
	However, w3 teaches a unique value for the second identifier.  (w3 sec. 14.23: “The Host request-header field specifies the Internet host and port number of the resource being requested....” The host is the second ID and port is the unique value.)
	Kohn looks for a matching server to the session ID and w3 shows that a server has an ID and a unique value. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Singleton/Pollack/Kohn to have the ID and the unique value in the server name in the table taught by Kohn, as disclosed by w3, and an ordinary artisan could reasonably have expected to do so successfully.  An ordinary artisan would have been motivated to do so because otherwise the server would be unaddressable.

Regarding claims 7 and 16, Singleton, as modified by Pollack and w3, teaches that the routine to execute the maintenance mode of the one or more applications is executed, when the intelligent control determines that the [user] is not present [in the test group.] (Singleton para. 25: “an administrator can perform maintenance on one or more applications hosted on application server 128 or virtual desktops hosted on desktop server 124, and by placing the server in a maintenance mode. As a result, users requesting access to an application or virtual desktop can be denied access.” Access is denied, maintenance mode, when the user is not present in the test user group from para 45 of Singleton.)  Neither Singleton, Pollack, nor w3 teaches header information.
However, Kohn teaches a combination of the first identifier and the unique value for the first identifier in the header information. (Kohn abs.: “The client(s) modifies the message, which may be generated by an application, to include the load balancer hint header that identifies a location, within the message, of a session ID that identifies the particular persistent session.” The header is the first identifier and the session ID is the unique value.) 
Kohn teaches maintaining persistency between clients on application servers and Kohn teaches serving application requests while putting application (and their servers) in maintenance mode. It would See Kohn, abs. (indicating that the load balancer hint header identifies a session ID for the purpose of providing a persistent session).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US20160173619A1 to Singleton in view of Pollack and further in view of https://www.wpbeginner.com/showcase/six-types-of-maintenance-pages-which-one-works-for-you/ (Wordpress).
Regarding claims 8 and 17, Singleton, as modified by Pollack, teaches directing the one or more requests to the maintenance mode for the instance of the first one or more applications.… (Singleton para. 25: “an administrator can perform maintenance on one or more applications hosted on application server 128 or virtual desktops hosted on desktop server 124, and by placing the server in a maintenance mode. As a result, users requesting access to an application or virtual desktop can be denied access.” Blocking access to the application in maintenance mode to non-test users is the routine related to the maintenance mode of the applications. Singleton para 26 “If a server is operating in maintenance mode, a client device that is attempting to access an application or virtual desktop on application server 128 or desktop server 124 can establish a connection with a duplicate copy of the application or virtual desktop that the client device was attempting to establish a connection with. “ This access to a duplicate for non-test users is also a routine related to the maintenance mode.) 
Singleton/Pollack don’t disclose what is shown on the user’s GUI.  However, Wordpress teaches displaying a user interface including information related to the maintenance mode of the first one or more applications. (Wordpress teaches several different types of GUIs to show to a user when the application/webpage is down for maintenance.)


Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s concern that Singleton describes a procedure in which a copy of the application is created to bypass the maintenance mode, rather than bypassing the maintenance mode of the same instance of the application with which the original connection was established, is addressed by the modification of Singleton by Pollack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125